Case: 13-11179      Document: 00512757135         Page: 1    Date Filed: 09/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-11179
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                               September 4, 2014
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellee             Clerk
v.

MONTOYA JORDAN,

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:00-CR-117-6


Before REAVLEY, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the following reason.
       The term of supervised release was revoked as provided by law. Jordan
claims the court lost jurisdiction to do so because the term had expired before
the warrant was issued. The statute, 18 U.S.C. § 3583(i), states that the power
of the court extends for any period necessary for adjudication if “before its
expiration, a warrant or summons has issued.” This warrant was issued on
October 2, and the supervised release term ended the following day. Jordan


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11179   Document: 00512757135     Page: 2   Date Filed: 09/04/2014



                                No. 13-11179
complains that the clerk signed the warrant and not the judge. The clerk did
sign it at the direction of the judge. Nothing more was required. The warrant
was issued as the statute required.
      AFFIRMED.




                                      2